Citation Nr: 0703203	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  98-19 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the veteran's service-connected hypertension.  

2.  Entitlement to service connection for claimed type 2 
diabetes mellitus.  

3.  Entitlement to service connection for claimed left ear 
hearing loss.  

4.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

5.  Entitlement to an evaluation in excess of 10 percent 
beginning on October 27, 1997, and in excess of 20 percent 
beginning on February 22, 2006, for the veteran's service-
connected cervical spine disorder.  

6.  Entitlement to service connection for a claimed low back 
disorder.  

7.  Entitlement to service connection for claimed 
fibromyalgia.  

8.  Entitlement to service connection for claimed peripheral 
neuropathy.  

9.  Entitlement to service connection for claimed myositis, 
also claimed as polymyositis.  

10.  Entitlement to service connection for a psychiatric 
disorder, claimed as dysthymic disorder, a personality 
disorder, and a gender identity disorder.  

11.  Entitlement to an effective date prior to May 8, 2001 
for the grant of service connection for tinea cruris and 
corporis.  

12.  Entitlement to an effective date prior to June 10, 2004 
for the grant of entitlement to a total disability evaluation 
based upon individual unemployability due to service-
connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Jeffrey T. McGuire and Douglas 
L. Cassel, Attorneys 



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from August 1972 to August 
1974.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the RO in 
December 1997, January 1998, December 1999, October 2001, May 
2004, June 2004 and March 2005.  

The veteran's appeal also initially included the issues of 
service connection for venous thrombosis, a seizure disorder, 
spina bifida, restless leg syndrome, Meniere's syndrome, 
false rib joints, sleep apnea, shortness of breath, 
headaches, irritable bowel syndrome, generalized 
osteoarthritis (including the hips) bilateral carpal tunnel 
syndrome and a right knee disorder.  

However, he clarified in a May 2006 Substantive Appeal, in 
response to a May 2005 Supplemental Statement of the Case 
listing all of these issues, as well as the issues listed at 
the beginning of this decision, that he wished to limit his 
appeal to the issues as listed hereinabove.  Thus, thee 
remaining claims are thus deemed to have been withdrawn.  

Additionally, the veteran's appeal included the issue of 
"[p]ermanency of the 60 percent evaluation for service[-
]connected tinea cruris and corporis."  The Board notes, 
however, that the RO has taken no action to actually reduce 
the presently-assigned 60 percent evaluation for this 
disorder.  

This matter thus does not present a case or controversy under 
38 C.F.R. § 3.344(c).  Accordingly, the Board will not 
further address this issue.  

Furthermore, at various junctures during the pendency of this 
appeal, the veteran has requested a VA hearing.  In a 
November 2006 submission, however, he confirmed that he no 
longer sought a hearing.  38 C.F.R. §§ 20.702(e), 20.704(e).  

The issues of an increased evaluation for the service-
connected cervical spine disorder; service connection for a 
low back disorder, fibromyalgia, peripheral neuropathy, 
myositis (also claimed as polymyositis), a psychiatric 
disorder (claimed as dysthymic disorder, a personality 
disorder, and a gender identity disorder); an effective date 
prior to May 8, 2001 for the grant of service connection for 
tinea cruris and corporis; and entitlement to an effective 
date prior to June 10, 2004 for the grant of a TDIU rating 
are addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The service-connected hypertension currently is not shown 
to be productive of diastolic pressure readings that are 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.  

2.  The currently demonstrated type 2 diabetes mellitus was 
not manifested in service or for many years thereafter.  

3.  The veteran currently is not shown to have a left ear 
hearing loss disability for VA compensation purposes.  

4.  The veteran is not shown to have a PTSD diagnosis 
predicated on either participation in combat with the enemy 
or a corroborated stressor during service.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.104 including Diagnostic Code 7101 (2006).  

2.  The veteran's type 2 diabetes mellitus is not due to 
disease or injury that was incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2006).  

3.  The claim of service connection for a left ear hearing 
loss must be denied by operation of law.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2006).  

4.  The veteran does not have disability manifested by PTSD 
due to disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and afforded him VA examinations 
addressing the relevant disorders.  Moreover, there is no 
indication from the claims file of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in letters issued in letters issued between 
November 2001 and August 2004.  By these letters, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Dec. 21, 2006).  In this decision, the Court 
determined that VCAA notification did not require an analysis 
of the evidence already contained in the record and any 
inadequacies of such evidence, as that would constitute a 
preadjudication inconsistent with applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA letter were issued subsequent to the 
pertinent appealed rating decisions, except in regard to the 
claim for service connection for PTSD.  However, in a May 
2006 Supplemental Statement of the Case, the RO readjudicated 
all of the claims presently on appeal.  

The Board is satisfied that this SSOC represents full 
corrective action, and there remain no procedural concerns in 
view of the Mayfield decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification is not prejudicial 
in this case, insofar as the veteran's service connection 
claims are concerned.  With service connection cases, no 
disability rating or effective date is assigned when service 
connection is denied.  Also, in cases where service 
connection is granted, it is the responsibility of the agency 
of original jurisdiction (here, the RO) to address any notice 
defect with respect to the rating and effective date elements 
when effectuating the award.  Id.  

As to the claim for a higher initial evaluation for the 
service-connected hypertension, the veteran was fully 
notified in a May 2006 rating decision of the assigned 
evaluation and its effective date.  The Board finds this 
notification to be fully satisfactory in view of 
Dingess/Hartmann.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  



II.  Increased evaluation for hypertension

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

In a December 1997 rating decision, the RO granted service 
connection for hypertension in view of elevated blood 
pressure during service.  A 10 percent evaluation was 
assigned, effective from May 1997.  

The veteran's December 1999 VA examination revealed systolic 
pressure of 133 to 135 and diastolic pressure of 77 to 85.  
His use of Lisinopril for two to three years was noted, and 
his hypertension was described as mild.  

A June 2001 VA hypertension examination revealed blood 
pressure of 152/97, 140/85, and 141/90.  Despite the use of 
Lisinopril, his hypertension was noted to not be adequately 
controlled.  

The veteran's May 2003 VA hypertension examination revealed 
blood pressure readings of 139/92, 145/96, and 141/94.  The 
continued use of Lisinopril was noted.  

Subsequently, the veteran's March 2004 VA hypertension 
examination revealed blood pressure of 134/96.  

The most recent VA hypertension examination, from June 2005, 
revealed blood pressure of 135/80, 109/66, 115/65, and 
118/81.  The examiner noted that most blood pressure records 
were within acceptable limits.  

The RO has evaluated the veteran's service-connected 
hypertension at the 10 percent rate under 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  

Under this section, a 10 percent evaluation is warranted in 
cases of diastolic pressure predominantly 100 or more, 
systolic pressure predominantly 160 or more, or an individual 
with a history of diastolic pressure predominantly 100 or 
more who requires continuous medication for control.  

A 20 percent evaluation is assigned in cases of diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more.  

A 40 percent evaluation contemplates diastolic pressure 
predominantly 120 or more.  A 60 percent evaluation is 
warranted for diastolic pressure predominantly 130 or more.  

Here, as indicated, the veteran has not been shown to have 
diastolic pressure over 110, or systolic pressure over 200.  
These findings well short of the criteria for a 20 percent 
evaluation.

Accordingly, the claim for an initial evaluation in excess of 
10 percent for service-connected hypertension must be denied.  



III.  Claims for service connection

A.  Law and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Also, certain chronic diseases, including diabetes mellitus 
and such organic neurological disorders as sensorineural 
hearing loss, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  


B.  Type 2 diabetes mellitus

The veteran's service medical records are entirely negative 
for complaints or treatment pertaining to diabetes mellitus.  

Post-service medical records indicate treatment for type 2 
diabetes mellitus, as first indicated in a June 1998 
statement.  This diagnosis was confirmed by a May 2001 VA 
examination, without commentary as to etiology.  There is no 
medical evidence of record suggesting that this disorder was 
first manifest in service or within the one-year period 
following service.  

To date, the RO has not afforded the veteran a VA examination 
for the express purpose of obtaining an opinion as to the 
likely etiology of his claimed type 2 diabetes mellitus.  

Such an opinion is "necessary" under 38 U.S.C.A. § 5103A(d) 
when: (1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4).  

In this case, however, there is no evidence linking the 
veteran's claimed type 2 diabetes mellitus to any event or 
incident of his period of active service or reasonable 
possibility that a VA examination would result in findings 
favorable to the veteran.  Accordingly, the Board finds that 
an etiology opinion is not "necessary."  See generally 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in 
multiple lay statements.  The veteran, however, has not been 
shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  

Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for type 2 diabetes 
mellitus, and this claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  


C.  Left ear hearing loss

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

On the audiological evaluation conducted during the veteran's 
June 1974 separation examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
25
25
--
45

While the in-service examination showed a left hearing loss 
disability under 38 C.F.R. § 3.385, given the finding of 45 
decibels at 4000 hertz, subsequent hearing testing has shown 
elevation of pure tone thresholds, but not to the degree 
contemplated under 38 C.F.R. § 3.385.  

In this regard, the Board is aware of a March 1995 private 
treatment record indicating treatment in August 1990 for "a 
history of a hearing loss in the left ear."  The diagnoses 
at that time included those of possible Eustachian 
dysfunction, otosclerosis of the left ear, possible atypical 
Meniere's disease, and possible vascular migraine factor.  

However, a May 2003 VA audiological examination showed the 
following:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
10
35
35

On that same examination, the speech recognition score was 96 
percent for the left ear.  

Similarly, a March 2004 VA audiological examination revealed 
the following:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
15
35
35

On that same examination, the speech recognition score was 
100 percent for the left ear.  

As noted, service connection requires not only in-service 
incurrence or aggravation of a disease or injury but also a 
current disorder.  Here, repeated post-service audiological 
tests have revealed a degree of left ear hearing loss that is 
insufficient to constitute a disability in view of the 
criteria set forth under 38 C.F.R. § 3.385.  

Absent evidence of a left ear hearing loss disability, as 
defined under VA regulations, the competent evidence of 
record presents no basis for service connection.  The appeal 
must be denied by operation of law.  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in 
multiple lay submissions.  Again, however, the veteran has 
not been shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute medical evidence and lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. at 
494-95.  


D.  PTSD

As noted, in order to establish service connection for a 
particular disorder, the evidence of record generally must 
demonstrate that a disease or injury resulting in a current 
disability was incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

However, VA regulations reflect that symptoms attributable to 
PTSD are often not manifested in service.  Accordingly, 
service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. 
App. 389, 394-95 (1996)).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  

Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  

The Board observes, however, that in Pentecost v. Principi, 
16 Vet. App. 124 (2002), the Court held that a veteran's unit 
records constituted independent descriptions of rocket 
attacks that were experienced by the veteran's unit when he 
was stationed in Vietnam, which, when viewed in the light 
most favorable to him, objectively corroborated his claim of 
having experienced rocket attacks.  

The Court reiterated that although the unit records did not 
specifically identify the veteran as being present during the 
rocket attacks, the fact that he was stationed with a unit 
that was present while such attacks occurred suggested that 
he was in fact exposed to the attacks.  

The Board has first considered the question of whether the 
veteran has a medical diagnosis of PTSD.  A December 2004 VA 
record indicates that the veteran had been admitted to a PTSD 
psychotherapy program.  PTSD, however, was not among the 
psychiatric disorders diagnosed in a June 2005 VA PTSD 
examination report.  

Even assuming, without conceding, that the veteran has a 
current diagnosis of PTSD, this diagnosis must be based upon 
either participation in combat with the enemy or a 
corroborated in-service stressor for service connection to be 
warranted, as noted above.  

Again, a favorable medical opinion is insufficient, in and of 
itself, to predicate the grant of service connection for 
PTSD.  See Moreau v. Brown, 9 Vet. App. at 396.  

Thus, the question becomes whether the veteran either engaged 
in combat with the enemy during service or experienced a 
corroborated in-service stressor upon which the diagnosis of 
PTSD is predicated.  

With regard to the question of whether the veteran 
participated in combat with the enemy during service, the 
Board observes that his military records reflect that he was 
awarded the National Defense Service Medal, the Armed Forces 
Expeditionary Medal (Korea), and marksman and sharpshooter 
awards.  

There is no indication of receipt of such combat-related 
citations as the Purple Heart Medal or the Combat Infantryman 
Badge, and the veteran has in fact not asserted a combat-
related etiology.  

As such, the Board has considered whether the veteran's 
diagnosis of PTSD is based upon a corroborated in-service 
stressor or stressors.  

In this regard, the Board observes that, in a February 2003 
statement, the veteran reported witnessing the shooting death 
of a sergeant in December 1972 at Ft. Jackson, South Carolina 
and the injury, with a broken leg, of a lieutenant in July 
1974 at Ft. Riley, Kansas.  He described these as "stressful 
events" as to his "psychosexual status"  

In view of this lay evidence, the RO requested corroboration 
of the veteran's reported stressors from the United States 
Joint Services Records Research Center (JSRRC) (previously 
the U.S. Armed Services Center for Research of Unit Records).  

In a November 2004 response, however, the JSRRC noted that 
the United States Army casualty files, while listing 
casualties with the same last names as those provided by the 
veteran, indicated no casualties with those names during the 
time frame provided by the veteran.  In other words, the 
JSRRC was unable to corroborate the veteran's claimed 
stressors.  

Overall, based upon a review of the entire claims file, the 
Board finds that the evidence of record does not reflect 
participation in combat with the enemy, and there is no 
evidence showing that a current diagnosis of PTSD is based 
upon a corroborated stressor from service.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for PTSD, and this claim must be denied.  
Again, 38 U.S.C.A. § 5107(b) is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. at 
55.  



ORDER

An initial evaluation in excess of 10 percent for the 
service-connected hypertension is denied.  

Service connection for type 2 diabetes mellitus is denied.  

The appeal as to the claim of service connection for a left 
ear hearing loss is denied.  

Service connection for PTSD is denied.  



REMAND

As the service-connected cervical spine disorder has a 
degenerative disc disease component, one of the questions for 
the Board is whether separate evaluations are warranted for 
associated objective neurological abnormalities, including 
radiculopathy in the upper extremities.  

In this regard, the evidence of record is contradictory and 
incomplete.  In July 2003, Mohammad Aslam, M.D., conducted 
EMG and nerve conduction studies.  These were noted to be 
positive for bilateral carpal tunnel syndrome and C7 
radiculopathy.  However, in a December 2003 examination 
addendum, a VA neurologist noted that the veteran's carpal 
tunnel syndrome was unrelated to a cervical spine diagnosis.  

It is not clear whether there currently exists neurological 
symptomatology of the upper extremities separate from carpal 
tunnel syndrome, and this matter was not addressed in VA 
examination reports from March 2004, September 2004, and 
February 2006, although the veteran reported pain and 
radiation to the back of the head, the shoulders, the upper 
back, and down the arms during the February 2006 examination.  

Accordingly, the Board finds that an additional examination 
is needed to more clearly ascertain the presence and extent 
of any cervical radiculopathy of the upper extremities.  

In a December 2005 statement, Frederick D. Burton, M.D., 
rendered the "professional medical opinion within a 
reasonable degree of medical certainty that the chronic 
degenerative illnesses, which are plaguing [the veteran], are 
a direct result of his service[-]connected injuries."  

While the Board acknowledges that this statement is not 
specific in nature, it serves to render a VA examination and 
etiology opinions "necessary" under 38 U.S.C.A. § 5103A(d) 
for the veteran's claimed low back disorder, fibromyalgia, 
peripheral neuropathy, and myositis (also claimed as 
polymyositis).  

Also, in a December 2002 statement, a private doctor noted 
that the veteran suffered from "uncontrollable libido and is 
transsexual," and this doctor found that "[t]his apparently 
started in the Army in 1972, with episodes of crossdressing 
and excess masturbation."  

In view of this opinion, the Board finds that a VA 
psychiatric examination addressing the nature and etiology of 
the veteran's claimed psychiatric disorder is "necessary" 
under 38 U.S.C.A. § 5103A(d).  

Additionally, in a June 2006 statement, Ilene Weizer, M.D., 
indicated that she was currently treating the veteran for 
"trans-gender disorder."  Records of such treatment should 
be obtained and added to the claims file.  

Finally, the Board notes that the veteran has not been issued 
VCAA letters addressing his two earlier effective date claims 
to date.  Such notification is required prior to Board 
adjudication, pursuant to the VCAA and Mayfield v. Nicholson, 
19 Vet. App. 103, 121 (2005).  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A , the need 
for additional evidence regarding the 
issues of entitlement to increased 
evaluations for a cervical spine 
disorder; entitlement to service 
connection for a low back disorder, 
fibromyalgia, peripheral neuropathy, 
myositis (also claimed as polymyositis), 
a psychiatric disorder (claimed as 
dysthymic disorder, a personality 
disorder, and a gender identity 
disorder); entitlement to an effective 
date prior to May 8, 2001 for the grant 
of service connection for tinea cruris 
and corporis; and entitlement to an 
effective date prior to June 10, 2004 for 
the grant of entitlement to TDIU.  

2.  The letter must inform the veteran 
about the information and evidence that 
is necessary to substantiate the claims, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

3.  After securing the necessary 
releases, all records of medical 
treatment which are not currently 
associated with the veteran's claims file 
should be requested, specifically those 
from Dr. Weizer.  All records secured by 
the RO must be included in the veteran's 
claims file.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the veteran's claims file.  

4.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the etiology, 
nature, and extent of his claimed   low 
back disorder, fibromyalgia, peripheral 
neuropathy, and myositis (also claimed as 
polymyositis).  The examination should 
also address the nature and extent of the 
veteran's service-connected cervical 
spine disorder.  

The claims file should be made available 
to the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  All tests and 
studies deemed necessary by the examiner 
should be performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to provide 
diagnoses corresponding to the claimed 
low back disorder, fibromyalgia, 
peripheral neuropathy, and myositis.  For 
each diagnosed disorder, the examiner is 
also requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that such disorder is 
etiologically related to the veteran's 
period of active service.  

The examiner should also conduct range of 
motion studies and a neurological 
evaluation in regard to the cervical 
spine and specifically note whether this 
disorder results in radiculopathy to one 
or both upper extremities.  If so, the 
examiner should describe the extent and 
effect of such radiculopathy.  Any pain 
on motion or functional loss due to pain 
of the cervical spine should also be 
noted.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

4.  The veteran should also be afforded a 
VA psychiatric examination, with an 
appropriate mental health professional, 
to determine the etiology, nature, and 
extent of his claimed psychiatric 
disorder.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that any current 
acquired psychiatric disability is 
etiologically related to the veteran's 
period of active service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

5.  After completion of the above 
development, the veteran's claims of 
entitlement to increased evaluations for 
a cervical spine disorder; entitlement to 
service connection for a low back 
disorder, fibromyalgia, peripheral 
neuropathy, myositis (also claimed as 
polymyositis), a psychiatric disorder 
(claimed as dysthymic disorder, a 
personality disorder, and a gender 
identity disorder); entitlement to an 
effective date prior to May 8, 2001 for 
the grant of service connection for tinea 
cruris and corporis; and entitlement to 
an effective date prior to June 10, 2004 
for the grant of entitlement to TDIU.  

Consideration should also be given as to 
whether separate evaluations are 
warranted for cervical radiculopathy of 
one or both of the upper extremities.  

If the determination of one or more of 
these claims remains less than fully 
favorable to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


